DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered.
Status of the Claims
With this office action, currently claims 1, 5, 6, and 7 are pending and the following list summarizes their status:
Claim 1 has been amended
Claims 2-4 have been cancelled
Claim 7 is new
Claims 1, 5, 6, and 7 are rejected under 35 U.S.C. § 103
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable by Merz et al. ‘327 (US 20100010327 A1 - previously cited) in view of and Zafar et al. (“Bipolar Junction Transistor Based Sensors…” - previously cited) and Cai et al. (US 20160379975 A1 - previously cited).
Regarding claim 1, Merz et al. ‘327 discloses a method for receiving a signal from a transistor based pH sensor ([0028]; pH-sensitive sensor such as an ISFET) in a catheter tube channel applied to fresh urine in the channel for sensing urinary pH (figs. 1 and 2 element 110; the catheter tube contains the sensor and urine within the body where it is located is interpreted as fresh) , the transistor based ([0080] and fig. 2; the catheter 110 is inserted into the bladder 203 of the patient).
However, Merz et al. ‘327 is silent on the pH sensor being a BJT sensor and on a specific method for applying voltages and currents within the sensor. Zafar et al. teaches a BJT based sensor for chemical and biological sensing with a pH sensor comprising a sensing surface (Abstract and the first paragraph of Section II) exposed to the solution to be sensed, a collector (last paragraph of Section II), a base formed on the collector (fig. 1; the base is formed on the collector), an emitter formed on the base (fig. 1; the emitter is formed on the base), and a reference electrode (first paragraph of Section II); applying zero voltage to the collector (last paragraph of Section II; Vc set to zero); applying zero voltage to the reference electrode (first and last paragraph of Section II ; Vb set to zero); applying a voltage to the emitter (last paragraph of Section II; varying Ve); and measuring a collector current from the collector (paragraph 5 of Section III; collector current is measured as a function of time). Therefore, it would have been obvious to somebody with ordinary skill in the art before the effective filing date of the claimed invention to simply substitute the known method of sensing pH with a bipolar junction transistor of Zafar et al. for the known method of pH sensing taught by Merz et al. ‘327 to obtain the predictable result of sensing pH for fluid in a catheter tube.
	Merz et al. ‘327 in view of Zafar et al. is also silent on an oxide separating the sensing surface from the emitter and the base that is materially distinct from the sensing surface. Cai et al. teaches a BJT transistor pH sensor ([0055]) that includes an oxide layer (figs. 14 and 15 elements 618 and 612; the passivation layer and STI region not labeled in fig. 15 but shown) separating the sensing surface (fig. 15 element 622; the top surface of the oxide layer) from the emitter (fig. 15; side component labeled “E”) and base (fig. 15; bottom component labeled “B”), the oxide layer being from materials including silicon dioxide ([0049] and [0051]) which is materially distinct from the sensing surface which can be composed of materials including hafnium oxide ([0053]). According to Cai et al., this oxide based sensing surface 
Regarding claim 5, Merz et al. ‘327 in view of Zafar et al. and Cai et al. discloses a method further comprising determining a fresh urine pH (figs 1 and 2; the fresh urine is interpreted as the urine inside the body where the catheter tube is located) based on the collector current of the BJT-based pH sensor configured to be in the body of the patient (Zafar et al. section II; the collector current is the sensing signal and equation 1 is used for determinations based on it).
Regarding claim 7, Merz et al. ‘327 in view of Zafar et al. and Cai et al. discloses a method wherein a connecter (fig. 15 SiGe layer) is formed through the oxide to couple the sensing surface to the base (fig. 15; the silicon-germanium layer is a semiconductor material connecting element 622 to the base).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable by Merz et al. ‘327 in view of and Zafar et al. and Cai et al., as applied to claim 5, and further in view of Stickler et al. (US 20080294069 A1 - previously cited).
Regarding claim 6, Merz et al. ‘327 in view of Zafar et al. and Cai et al. discloses a method comprising determining the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient. However, Merz et al. ‘327 in view of Zafar et al. and Cai et al. is silent on comparing the fresh urine pH of the BJT-based pH sensor configured to be in the body of the patient to a second urine pH of another BJT-based pH sensor in a collection vessel. Stickler et al. teaches a urine catheter pH sensor system that includes a pH sensor located in the collection bag because it gives the most rapid signal that encrustation is taking place ([0020]). Stickler et al. also uses the pH sensing system to detect ([0017]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pH sensing method of Merz et al. ‘327 to include a pH sensor located in the collection vessel and determining a change in the pH over time by comparing pH values as taught by Stickler et al. as a combination of known prior art elements to yield the predictable result of inferring a change in the presence of bacteria in the patient’s urine.
Response to Arguments for 35 USC § 103 Claim Rejections
Applicant’s arguments, see pages 3-5, filed 3/18/2021, with respect to the prior art rejections of the claims have been fully considered but are not persuasive.
Regarding Applicant’s arguments on page 5 that there is no reason to modify the BJT of Zafar with the oxide of Cai, the examiner disagrees. As was stated in the previous office action, Cai points out a distinct advantage in that this oxide based sensing surface allows for superior charge retention to be achieved, which is adequate motivation to combine the components.
	Regarding Applicant’s arguments that the new amendments to the claims overcome the prior art rejection of record, the Examiner agrees because the claim limitation of the oxide being materially distinct from the sensing surface was not previously considered in that rejection. However, upon further consideration of the prior art references in light of the claim amendments, the Examiner has found that the prior references meet the new limitation as well and so a new rejection has been issued with these considerations in mind. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES STEWART STAMBAUGH III whose telephone number is (571)272-3904.  The examiner can normally be reached on Monday - Thursday: 0730 - 1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.S./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791